department of the treasury internal_revenue_service washington d c cc ebeo br uilc number release date date internal_revenue_service chief_counsel_advice memorandum for assistant chief_counsel employee_benefits and exempt_organizations cc ebeo from subject eic based on taxpayer’s permanently_and_totally_disabled parent - tl-n-5621-98 wli3 this responds to your request for significant service_center advice dated date regarding whether a permanently_and_totally_disabled parent may qualify as an eligible_foster_child for purposes of the earned_income_credit eic under sec_32 of the internal_revenue_code issue whether a taxpayer can claim the eic on the basis of the taxpayer’s permanently_and_totally_disabled parent conclusion a taxpayer cannot claim the eic on the basis of a permanently_and_totally_disabled parent facts the taxpayer i sec_40 years old and has earned_income of dollar_figure the taxpayer’s mother lives with the taxpayer for the entire taxable_year the mother i sec_65 years old and is permanently_and_totally_disabled the taxpayer takes care of her mother and provides all of the mother’s necessities law and analysis sec_32 of the code allows an eic in the case of an eligible_individual an eligible_individual is defined by sec_32 of the code to include an individual who has a qualifying_child for the taxable_year qualifying_child is defined in sec_32 of the code as an individual i who bears a relationship to the taxpayer described in subparagraph b ii except as provided in subparagraph b iii who has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year and iii who meets the age requirements of subparagraph c an individual satisfies the relationship requirement under sec_32 of the code if the individual is the son or daughter of the taxpayer or the descendant of either a stepson or stepdaughter of the taxpayer or an eligible_foster_child an eligible_foster_child is defined in sec_32 as an individual who is not the son or daughter of the taxpayer or a descendant of either or a stepson or stepdaughter of the taxpayer whom the taxpayer cares for as his or her own child and who has the same principal_place_of_abode as the taxpayer for the entire taxable_year under sec_32 an individual satisfies the age requirement if he or she is under age as of the close of the taxable_year or under age as of the close of the taxable_year if a full-time_student or any age if permanently_and_totally_disabled in this situation the taxpayer is entitled to claim the eic on the basis of her mother if the mother is a qualifying_child of the taxpayer she is a qualifying_child of the taxpayer if the relationship abode and age tests are satisfied because the mother is not the son daughter stepchild adopted_child or grandchild of the taxpayer the mother satisfies the relationship_test only if she is an eligible_foster_child of the taxpayer this situation raises the question of whether a parent of the taxpayer can ever be an eligible_foster_child the concepts of qualifying_child and eligible_foster_child please note that a technical correction enacted in sec_6021 of the internal_revenue_service restructuring and reform act of publaw_105_206 amended sec_32 to clarify that the identification requirement of sec_32 is not an element of the definition of a qualifying_child the amendment is effective as if included in the amending legislation were added to sec_32 of the code by section a of the revenue reconciliation act of publaw_101_508 104_stat_1388 the conference_report contains the same definition of eligible_foster_child as sec_32 of the code see h_r conf_rep no 101st cong 2d sess the language was the same in the house and senate bills the provision was added on the floor of the house so it was not addressed in the house committee reports a ways_and_means_committee print explains that the individual satisfies the relationship_test if the individual is a son stepson daughter or stepdaughter of the taxpayer a descendent of a son or daughter of the taxpayer or a foster_child of the taxpayer the definition of child under the bill is the same as the definition of child for purposes of the dependency_exemption sec_151 and sec_152 a foster_child is defined as an individual who the taxpayer cares for as the taxpayer’s own child majority staff of house comm on ways and means legislative_history of ways and means democratic alternative 101st cong 2d sess wmcp the sentence in the committee print that refers to child as having the same definition as in sec_151 and sec_152 of the code may be confusing because in sec_32 the term is generally not used except as part of an expression qualifying_child or eligible_foster_child that has its own definition the sentence is not repeated in the informal senate report2 or in the conference report’s description of the house and senate bills in light of this history we have considered the terminology of sec_151 and sec_152 of the code for any clues that it may yield sec_151 allows an exemption for each dependent as defined in sec_152 whose gross_income is less than the exemption_amount or who is a child of the taxpayer and who meets certain age requirements sec_151 defines child as an individual who within the meaning of sec_152 is a son stepson daughter or stepdaughter of the taxpayer sec_1_151-3 of the income_tax regulations contains the same definition with certain additions including foster children if such foster children satisfy the requirements of sec_1_152-1 of the regulations of the taxpayer the bill that was enacted as publaw_101_508 was h_r the senate version consisted of the amended text of s a bill that had gone directly to the senate floor without an official report having been printed the only official report language is an informal report printed in the congressional record see cong record s15629 s15684-s15686 to summarize the legislative_history of sec_32 of the code is inconclusive although there is a suggestion in a committee print that child is defined by reference to the definition found in sec_151 and sec_152 those sections define child as including a foster_child the regulations under sec_152 further define a foster_child as a child who is in the care of a person or persons other than the parents or adopted parents of the child who cares for the child as his or her own this definition does not resolve the issue of whether a parent can be an eligible_foster_child for purposes of the eic we have found no case law casting light on the issue of whether a parent can be an eligible_foster_child thus we must draw our conclusion directly from the language of the statute without additional guidance unlike the regulations under sec_152 sec_32 of the code defines qualifying_child as an individual who meets certain requirements similarly sec_32 defines eligible_foster_child as an individual who meets certain requirements although the statute does not explicitly prohibit any individual or class of individuals from being an eligible_foster_child other than the individuals specifically identified in sec_32 and ii son daughter etc we do not believe the statutory definition includes the parent of a taxpayer in construing the meaning of a statute words are interpreted according to their plain meaning unless otherwise indicated 110_tc_46 the common understanding of the term foster_child is a child whose care comfort education and upbringing has been left to persons other than his or her natural parents see black’s law dictionary 6th ed this suggests that an eligible_foster_child does not include a parent although the term individual in sec_32 may suggest that anyone including a parent may be an eligible_foster_child in certain circumstances we believe the reference to individual in that section is better understood as merely recognizing the fact that an eligible_foster_child might not be a child in terms of age because of permanent and total disability moreover this conclusion is supported by analogy to the statutory rule_of construction ejusdem generis under the rule_of ejusdem generis which means of the same kind where an enumeration of specific things is followed by a general word or phrase the general word or phrase is held to refer to things of the same kind as those specified see 423_us_87 297_us_124 this rule suggests that the phrase eligible_foster_child which is a broader term than the other items described in sec_32 should be limited to individuals similar to the others described in that section so that an eligible_foster_child should not include a parent based on the foregoing the taxpayer’s mother is not an eligible_foster_child of the taxpayer and therefore she is not a qualifying_child accordingly the taxpayer cannot claim the eic on the basis of her mother if you have any further questions please call mary oppenheimer assistant chief_counsel by mark schwimmer mark schwimmer chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
